Citation Nr: 0711347	
Decision Date: 04/17/07    Archive Date: 05/01/07

DOCKET NO.  04-07 637A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for neuropathy due to 
radiation exposure.  

2.  Entitlement to service connection for bilateral hearing 
loss due to radiation exposure.  

3.  Entitlement to service connection for heart disorder due 
to radiation exposure.  

4.  Entitlement to service connection for cataracts due to 
radiation exposure.  

5.  Entitlement to service connection for prostate gland 
hypertrophy due to radiation exposure.  

6.  Entitlement to service connection for degenerative 
osteospondylosis due to radiation exposure.  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1953 to 
November 1959.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In January 2007 the veteran testified at a Central Office 
Board hearing.  

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent and probative medical and other evidence 
does not demonstrate that the veteran's neuropathy is 
etiologically related to any incident of service including 
exposure to ionizing radiation.

2.  The competent and probative medical and other evidence 
does not demonstrate that the veteran's heart disorder was 
present until more than a year after service or that it is 
etiologically related to any incident of service including 
exposure to ionizing radiation.

3.  The competent and probative medical and other evidence 
does not demonstrate that the veteran has posterior subacute 
cataracts, nor does it show that the veteran's diagnosed 
cataracts are etiologically related to any incident of 
service including exposure to ionizing radiation.

4.  The competent and probative medical and other evidence 
does not demonstrate that any prostate gland hypertrophy is 
etiologically related to any incident of service including 
exposure to ionizing radiation.

5.  The competent and probative medical and other evidence 
does not demonstrate that the veteran's degenerative 
osteospondylosis is etiologically related to any incident of 
service including exposure to ionizing radiation.


CONCLUSIONS OF LAW

1.  Neuropathy was not incurred in or aggravated by service, 
nor is it shown to be secondary to radiation exposure.  38 
U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.311 (2006).

2.  A heart disorder was not incurred in or aggravated by 
service nor may it be presumed to have been incurred in or 
aggravated by such service, nor is it shown to be secondary 
to radiation exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2006).

3.  Cataracts were not incurred in or aggravated by service, 
nor are they shown to be secondary to radiation exposure.  38 
U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.311 (2006).

4.  Any prostate gland hypertrophy was not incurred in or 
aggravated by service, nor is it shown to be secondary to 
radiation exposure.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2006).

5.  Any degenerative osteospondylosis was not incurred in or 
aggravated by service, nor is it shown to be secondary to 
radiation exposure.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issues on appeal.  
The discussions in the April 2003 and March 2005 VCAA letters 
have informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Moreover, in the VCAA letters, the appellant was advised of 
the types of evidence VA would assist him in obtaining as 
well as his own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board also notes that the VCAA letters notified the 
appellant of the need to submit any pertinent evidence in the 
appellant's possession.  In this regard, the appellant was 
repeatedly advised to identify any source of evidence and 
that VA would assist in requesting such evidence.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must also furnish any pertinent 
evidence that the appellant may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  

The United States Court of Appeals for Veterans Claims 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided VCAA notice to the veteran regarding all issues 
currently on appeal, except for the claim for neuropathy, in 
April 2003 which was prior to the July 2003 rating 
determination.  VCAA notice pertaining to neuropathy was sent 
to the veteran in March 2005, which is after the October 2002 
rating decision denying service connection for neuropathy.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement was harmless error for the reasons 
specified below.

In the March 2005 VCAA letter, the RO informed the appellant 
of the applicable laws and regulations regarding the claim, 
the evidence needed to substantiate such claim, and which 
party was responsible for obtaining the evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claim, including VA treatment 
records.  The veteran's service records appear to have been 
destroyed.  During his January 2007 Board hearing, the 
veteran's representative requested that Army records be 
obtained concerning the veteran's radiation exposure in 
service.  For reasons discussed below, the medical evidence 
of record does not meet the regulatory requirements to 
warrant further development based on in-service radiation 
exposure.  Hence, although the Board notes that when the 
claimant's service records are unavailable through no fault 
of his own, there is a heightened obligation for VA to 
assist the veteran in the development of his claims, in the 
instant further development is not merited.  Under these 
circumstances, the Board finds that adjudication of the 
claims under consideration, at this juncture, without 
directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
In the present appeal in April 2006, the appellant was 
provided with notice of what type of information and evidence 
was needed to establish disability ratings and effectives of 
the disability.

Analysis

In general, applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 
90 days or more of active service during a war period or 
after December 31, 1946, certain chronic disabilities, such 
as cardiovascular renal disease, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The veteran contends that his disorders are the result of 
ionizing radiation due to his in-service duties, to include 
air defense missile control and radar monitoring.  In this 
regard, he has submitted extensive documentation of 
documentation regarding a class action involving exposure to 
radiation and a lay statement from a service comrade.  

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain types of cancer 
that are presumptively service connected specific to 
radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  Second, "radiogenic diseases" may be service 
connected pursuant to 38 C.F.R. § 3.311.  Third, service 
connection may be granted under 38 C.F.R. § 3.303(d) when it 
is established that a disease diagnosed after discharge from 
service was otherwise incurred during active service, 
including as a result of exposure to radiation.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

With respect to the first method, the Board notes section 
3.309(d)(1) provides that the diseases listed in paragraph 
(d)(2) of this section shall be service-connected if they 
become manifest in a radiation-exposed veteran.  The 
provisions of section 3.309(d) limit the diseases subject to 
presumptive service connection to those specified in section 
3.309(d)(2).  According to the introductory material set 
forth in the Federal Register, the list of diseases which may 
be presumed to have been caused by radiation exposure was 
carefully created based upon scientific data obtained from 
the Veterans Advisory Committee on Environmental Hazards, the 
President's Advisory Committee on Human Radiation 
Experiments.  58 Fed. Reg. 16358 (March 26, 1993); 67 Fed. 
Reg. 3612 (January 25, 2002).  The list of these diseases is 
a long one, but it does not include neuropathy, heart 
disorder, cataracts, prostate gland hypertrophy and 
degenerative osteospondylosis.  

As to the second method, the provisions of 38 C.F.R. § 3.311 
provide for development of claims based on a contention of 
radiation exposure during active service and post-service 
development of a radiogenic disease.  The provisions do not 
give rise to a presumption of service connection, but rather 
establish a procedure for handling claims brought by 
radiation exposed veterans or their survivors.  See Ramey v. 
Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  

The regulation provides a list of recognized radiogenic 
diseases in subsection 3.311(b)(2), and the regulatory time 
period when the diseases must become manifest.  38 C.F.R. § 
3.311(b)(5).  In 38 C.F.R. § 3.311(b), adjudicators are 
instructed to perform an initial review of such claims.  When 
it is determined that 1) a veteran was exposed to ionizing 
radiation as a result of participation in the atmospheric 
testing of nuclear weapons, the occupation of Hiroshima or 
Nagasaki, Japan, from September 1945 until July 1946, or 
other activities as claimed; 2) the veteran subsequently 
develops a radiogenic disease; 3) which first became manifest 
five years or more after exposure; the claim must be referred 
to the VA Under Secretary for Benefits for further 
consideration prior to adjudication.  If any of these three 
requirements are not met, it shall not be determined that a 
disease has resulted from exposure to ionizing radiation 
under such circumstances.  38 C.F.R. § 3.311(b).

None of the veteran's disorders currently on appeal are among 
those included in 38 C.F.R. § 3.311(b)(2).  The Board notes 
that posterior subacute cataracts are among the listed 
disorders under 38 C.F.R. § 3.311(b)(2).  While the veteran 
does have a history of cataracts, the medical evidence 
discussed below does not show that he has posterior subacute 
cataracts.  The evidence also does not suggest that the 
veteran's claimed disorders are due to ionizing radiation 
exposure.  If a claim is based on a disease not listed in 38 
C.F.R. § 3.311, the claim is nevertheless to be considered 
under the regulation provided the claimant has cited or 
submitted competent scientific or medical evidence that the 
claimed condition is a disease that may be inducted by 
ionizing radiation, meeting the definition of a radiogenic 
disease.  See 38 C.F.R. § 3.311(b)(2), (4).  As none of the 
medical evidence discussed below relates the veteran's 
claimed neuropathy, heart disorder, cataracts, prostate gland 
hypertrophy and degenerative osteospondylosis to radiation 
exposure, there is no competent evidence establishing that 
these claimed disorders may be radiogenic diseases under 38 
C.F.R. § 3.311 and thus further development under 38 C.F.R. § 
3.311 based on a contention of radiation exposure during 
active service is not warranted.  

The veteran testified during the Board hearing that he 
thought a VA doctor told him his problems were due to 
radiation exposure, however the medical evidence discussed 
below does not reflect this.  As to the veteran's opinion 
that his current disorders are related to radiation, in 
particular as evidence by his extensive testimony during the 
January 2007 Board hearing, the veteran as a lay person is 
not competent to opine on medical matters such as diagnoses 
or etiology of medical disorders.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494- 95 (1992).  The Board also notes that a 
veteran's assertions, no matter how sincere, are not 
probative of a claimed medical nexus.  See Voerth v. West, 13 
Vet. App. 118, 120 (1999).

Lastly, service connection may be granted under 38 C.F.R. § 
3.303(d) when it is established that a disease diagnosed 
after discharge from service was otherwise incurred during 
active service, including as a result of exposure to 
radiation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994). 

The veteran's service medical records appear to have been 
destroyed by fire.  Attempts have been made to obtain these 
records.  In August 2002, the National Personnel Records 
Center replied that the veteran's service records, to include 
service medical records were fire related.  The veteran does 
not appear to be prejudiced by the absence of his service 
medical records as during his January 2007 Board hearing, he 
testified that it was in 1993 that he first began 
experiencing symptoms for his claimed disorders.  

Service connection on a direct basis is not warranted for the 
veteran's claimed neuropathy, heart disorder, cataracts, 
prostate gland hypertrophy and degenerative osteospondylosis 
as the medical evidence of record does not relate any of 
these disorders to service.  The pertinent medical evidence 
consists of private and VA medical records dated in the 1990s 
and 2000s and while it reflects treatment for the disorders, 
it does not suggest any service-related etiologies.  

Various medical records dated in the 2000s provided diagnoses 
for peripheral neuropathy.  An October 2002 VA medical note 
indicated that the veteran in June 2002 was told by the Mayo 
Clinic that the cause of his peripheral neuropathy could not 
be determined.  Private and VA medical evidence documented 
heart disorders, including sick sinus syndrome/paroxysmal 
atrial fibrillation, history of rheumatic heart disease and 
transient ischemic attack.  In December 2000 the veteran 
underwent a pacemaker implantation.  The evidence also showed 
the veteran was treated for variety of eye disorders.  A June 
2004 VA progress note provided an assessment of complaints of 
blurry vision due to cataracts in both eyes.  During his 
January 2007 Board hearing the veteran testified he underwent 
cataract surgery in 2004.  A June 2003 VA progress note 
reflected the veteran's treatment for prostate problems.  
Lastly, a December 1998 private operative report indicated 
the veteran underwent a right L4-5 hemifascitectomy and nerve 
root decompression and discectomy.  

The Board is thus presented with an evidentiary record which 
shows that there is no supporting evidence that the claimed 
neuropathy, heart disorder, cataracts, prostate gland 
hypertrophy and degenerative osteospondylosis are related to 
service.  The Board finds it significant that competent 
medical professionals during the time of post-service 
treatment and evaluation of these disorders did not suggest 
any causal relations to service.  There also is no evidence 
that the veteran's heart disorder was manifested in the first 
post-service year.  Hence, the totality of the evidence 
suggests that any neuropathy, heart disorder, cataracts, 
prostate gland hypertrophy and degenerative osteospondylosis 
was first manifested many years after the veteran's service.  
In sum, all of the competent (medical) evidence weighs 
against a finding that the veteran's claimed disorders are 
service-connected.  

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Entitlement to service connection due to radiation exposure 
for neuropathy, heart disorder, cataracts, prostate gland 
hypertrophy and degenerative osteospondylosis is denied.  To 
this extent the appeal is denied.  


REMAND

A December 2001 VA medical record provided a diagnosis of 
complete hearing loss in the left ear by history.  During his 
January 2007 Board hearing the veteran testified that he was 
exposed to acoustic trauma during service due to noise from 
the radar, generator and conditioning vents.  His personnel 
records showed that he underwent instruction including for 
radar training.  Given that the veteran's service records 
were destroyed by fire and there is a heightened duty assist 
in such situations with development of claims, the Board 
finds that a VA examination is warranted to determine the 
nature and etiology of any claimed hearing disorders.  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be afforded a VA 
audiological evaluation (with audiometric 
studies) to ascertain whether he now has 
bilateral hearing loss disability as 
defined in 38 C.F.R. § 3.385, and, if so, 
whether such disability, as likely as not 
is related to his exposure to acoustic 
trauma in service.  The examination 
should also ascertain the current 
severity of his service connected hearing 
loss disability.  The veteran's claims 
folder must be made available to, and 
reviewed by, the examiner.  The examiner 
also should comment on how the veteran's 
post-service employment as a construction 
contractor affected any hearing loss.  A 
complete rationale should be provided for 
any opinion given.
    
2.  After completion of the above and any 
other development deemed necessary, the 
RO should review the expanded record and 
determine if the benefit sought can be 
granted.  Unless the benefit sought is 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.
    
The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


